Citation Nr: 9934952	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-23 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a back 
disability, a lung disability, a jaw disability, and a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel






INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.  By rating action dated in April 1968 the 
Department of Veterans Affairs (VA) denied entitlement to 
service connection for a psychiatric disability.  The veteran 
disagreed with the decision and was sent a statement of the 
case; however, he did not submit a substantive appeal.  In 
May 1987 the veteran submitted additional information to 
reopen his claim.  In a May 1987 rating action service 
connection for a psychiatric condition was again denied by 
the regional office.  The veteran appealed from that 
decision.  In a March 1989 rating action service connection 
was denied for a jaw condition (classified as neuralgia of 
the fifth cranial nerve).  He was notified of that decision 
and did not appeal.  In July 1990 the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
a psychiatric disability.  

In a June 1991 rating action the VA again denied entitlement 
to service connection for a back disability, and also denied 
entitlement to service connection for a lung disability.  The 
veteran disagreed with those decisions and was sent a 
statement of the case; however, he did not submit a 
substantive appeal.  In March 1992 the veteran submitted 
additional information to reopen his claim for service 
concoction for a back disability.  In a March 1992 rating 
action the VA again denied entitlement to service connection 
for a back disability.  The veteran appealed from that 
decision.  In June 1994 the Board denied the appeal.  In July 
1996 the veteran claimed service connection for back, lung, 
jaw and nervous conditions.  In a May 1997 rating action the 
VA denied the claims on the basis that new and material 
evidence had not been submitted to reopen the claims.  The 
veteran appealed from those decisions.  The case is now 
before the Board for appellate consideration.  






FINDINGS OF FACT

1.  In April 1968 the VA denied entitlement to service 
connection for a psychiatric disability.  The veteran did not 
perfect an appeal.  

2.  In May 1987 the veteran submitted additional information 
to reopen his claim. The VA again denied entitlement to 
service connection for a psychiatric condition. In July 1990 
the Board of Veterans Appeals affirmed the denial.  

3.  In March 1989 the VA denied entitlement to service 
connection for a jaw disability (classified as neuralgia of 
the fifth cranial nerve).  The veteran did not initiate an 
appeal.  

4.  In a June 1991 rating action the VA denied entitlement to 
service connection for back and lung disabilities.  The 
veteran did not perfect an appeal.  

5.  In March 1992 the veteran submitted additional 
information to reopen his claim for service connection for a 
back disability.  Service connection was denied and the 
veteran appealed.  In June 1994 the Board denied service 
connection for a back disability.  

6.  In July 1996 the veteran submitted additional information 
to reopen his claims for service connection for a back 
disability, lung disability, jaw disability, and nervous 
disability.  The claims were denied and the veteran appealed.

7.  The evidence that has been received since the prior 
denials by the Board in July 1990 of service connection for a 
psychiatric condition, and June 1994 of service connection 
for a back disability, and the March 1989 rating action 
denying service connection for a jaw disability, and the June 
1991 rating action denying service connection for a lung 
disability, is essentially cumulative in nature or does not 
bear directly on the questions at issue.  


CONCLUSIONS OF LAW

1.  The evidence received since the Board denied entitlement 
to service connection for a psychiatric disability in July 
1990 and a back disability in June 1994 is not new and 
material.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  

2.  The July 1990 and June 1994 Board decisions are final.  
38 U.S.C.A. §§ 7104(b) (West 1991).  

3.  The evidence received since the March 1989 rating action 
denying entitlement to service connection for a jaw 
disability, and the June 1991 rating action denying 
entitlement to service connection for a lung disability, is 
not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

4.  The March 1989 rating action and the June 1991 rating 
action are final, and may not be reopened.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.307, 
3.309, 20.302 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Presented to 
Reopen the Claims of Entitlement to Service Connection for a 
Psychiatric Disability and a Back Disability

As indicated previously, the veteran appealed from denials of 
his claims for service connection for psychiatric and back 
disabilities, and in July 1990 the Board of Veterans' Appeals 
affirmed the denial of service connection for a psychiatric 
condition, and in June 1994 the Board denied entitlement to 
service connection for a back disability.  

The veteran recently submitted additional information for the 
purpose of reopening his claims, and in a May 1997 rating 
action the regional office held that no new and material 
evidence had been submitted to reopen the claims.  The 
veteran appealed from those decisions.  

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. §§ 5108, 7104(b).  New and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with other evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In the case of Hodge v. West, 155 F. 3d. 1356 
(1998), the United States Court of Appeals for the Federal 
Circuit modified the standard for finding whether recently 
submitted evidence is new and material.  That case removed 
the standard which required that the new evidence raise a 
reasonable possibility that the new evidence would change the 
outcome of the matter.  

The evidence of record at the time of the July 1990 Board 
decision included the veteran's service medical records, 
which did not reflect the presence of a psychiatric 
disability, by complaint, symptom or diagnosis.   

The veteran was hospitalized by the VA in November 1967 
complaining of chest pain of six weeks' duration.  It was 
noted that he was extremely anxious.  A general examination 
was within normal limits.  It was indicated that many of the 
veteran's symptoms could be reproduced with a period of 
hyperventilation.  The diagnoses were hyperventilation 
syndrome, anxiety neurosis, and left pectoral muscle strain.  

The veteran's initial claim for VA disability benefits was 
submitted in March 1968.  He referred to a nervous condition.  

In August 1968 the veteran testified at a hearing at the 
regional office.  He indicated that after being treated for 
injuries in an automobile accident in service he had had a 
nervous breakdown.  

In a January 1969 statement D. McGill, M.D., indicated that 
the veteran had described a variety of symptoms consistent 
with anxiety and tension.  

In a June 1969 statement, A. Spadoni, M.D., indicated that 
the veteran had been hospitalized in April and May 1969.  It 
was indicated that the veteran's medical history included a 
history of anxiety since 1957, and hospitalization in 1962 
for emotional problems, and surgery in 1968 for peptic ulcer.  
It was indicated that he had not worked since that time due 
to anxiety and depressive symptoms.  

The veteran was afforded a VA neuropsychiatric examination in 
July 1969.  Various findings were recorded on mental status 
examination.  The diagnosis was anxiety reaction.  

The veteran was again examined by the VA in February 1971.  
On mental status examination it was indicated that most of 
his nervousness seemed to strike him in the gastrointestinal 
tract.  The diagnoses included anxiety reaction with symptoms 
mainly referable to the gastrointestinal tract.  

In a September 1986 statement, P. Begley, M.D., indicated 
that the veteran had a long history of digestive problems.  
The diagnoses included chronic ulcer disease, osteoarthritis 
of the spine, and depressed psychosis.  

In a May 1987 statement Dr. Begley indicated that the veteran 
had been treated for years for multiple problems including a 
myocardial infarction, angina pectoris, and chronic ulcer 
disease.  He indicated that in addition to the veteran's 
physical problems, the veteran had marked psychosomatic 
problems.  The diagnosis was major depression with agitation 
and anxiety.  

In December 1987 duplicate copies of the 1969 statement by 
Dr. McGill and the May 1987 statement by Dr. Begley were 
received by the regional office.  

There were also received medical records from the Lexington 
Clinic reflecting treatment of the veteran in 1988 for 
musculoskeletal problems.  

The veteran was afforded a psychiatric examination for the VA 
in October 1988.  He complained of back and gastrointestinal 
problems as well as heart trouble.  He indicated that his 
nerves had been bad because he had so much pain.  He stated 
that he had had a nervous breakdown during service.  Various 
findings were recorded on mental status examination.  A 
personality disorder was diagnosed.  

The evidence that has been added to the record since the July 
1990 Board decision includes copies of reports of VA 
hospitalization of the veteran in September 1964 and November 
1965 for gastrointestinal problems.  There was also a report 
by a university hospital reflecting treatment of the veteran 
in February and March 1993 for cardiovascular problems.  

In 1997 the regional office received numerous records 
reflecting private medical treatment of the veteran for 
various conditions including gastrointestinal, genitourinary 
and cardiovascular problems from 1986 to 1996.  

The evidence submitted since the July 1990 Board decision is 
new, however, it consists of medical treatment records for 
various disorders since 1964.  None of the newly submitted 
evidence relates any psychiatric disorder back to service or 
establishes a nexus between the disorders and service.  As 
such, it is not considered to be material since it does not 
tend to establish the incurrence of a psychiatric disability 
either during the veteran's military service or, in the case 
of a psychosis, within one year after his separation from 
service.  The evidence that has been received since the July 
1990 Board decision is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

The Board can only conclude that the additional evidence 
submitted since the July 1990 Board decision is not new and 
material, and is insufficient to reopen the veteran's claim 
for entitlement to service connection for a psychiatric 
disability.  38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. § 3.156.  
Thus, the July 1990 decision by the Board is final.  38 
U.S.C.A. §§ 7104(b).  

With regard to the question of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disability, the 
evidence of record at the time of the June 1994 Board 
decision included the veteran's service medical records which 
reflect that in December 1954 a diagnosis of epididymitis was 
made.  In January 1955 the veteran was hospitalized with 
complaints of back pain and pain involving the left testis.  
An orthopedic consultation was obtained, and an opinion was 
expressed that there was no primary orthopedic illness.  
X-ray studies showed a developmental variation, four lumbar 
vertebrae instead of the usual five.  In mid January 1955 the 
veteran was afforded another orthopedic examination.  There 
was no limitation of motion, spasm, or other objective back 
abnormality.  The examiner indicated that there were minimal 
findings to support a diagnosis of lumbosacral strain.  A few 
days of heat and massage were recommended before the veteran 
was returned to duty.  

The veteran's service medical records, including the report 
of his physical examination for separation from service, 
reflect no further complaints or findings regarding his back.  
When he was examined for separation from service clinical 
evaluation of the spine was reported to be normal.  

The report of the veteran's VA hospitalization in November 
1967 reflects complaints of chest pain, and there were also 
psychiatric findings.  However, there was no reference to a 
back disability.  

The January 1969 statement by Dr. McGill reflects complaints 
involving the chest and gastrointestinal system.  X-ray 
studies again showed the presence of only four lumbar 
vertebrae.  

When the veteran was examined by the VA in July 1969 his 
complaints included low back pain.  On examination of the 
musculoskeletal system it was indicated that there was no 
significant abnormality.  

When the veteran was examined by the VA in February 1971 he 
again reported back pain.  Examination of the back showed no 
evidence of limitation of the trunk on any movements.  A back 
disability was not diagnosed.  

In his May 1987 statement Dr. Begley indicated that the 
veteran had been treated for years for multiple problems, 
including a myocardial infarction.  It was indicated that, 
among other things, he had degenerative arthritis.  

The medical records from the Lexington Clinic reflecting 
treatment of the veteran in 1988 include an X-ray study of 
the lumbar spine reflecting some anterior hypertrophic 
spurring at the L1 - L2 disc space, with some slight 
narrowing at that level.  

When the veteran was examined by the VA in October 1988 there 
was mild tenderness noted at the upper L2 area.  

The regional office received a May 1993 statement by Anthony 
F. Leger, M.D., reflecting that the veteran had multiple 
medical problems, including chronic low back pain.  There was 
also received a May 1992 statement by Ballard D. Wright, 
M.D., indicating that the veteran had been seen for a chronic 
pain problem.  It was indicated that he had undergone lumbar 
disc surgery in February 1991.  Despite the surgery he 
continued to have intractable back and leg pain.  The 
diagnoses included status post lumbar laminectomy, chronic 
back and radicular right leg pain, lumbar facet arthropathy, 
and lumbar spondylosis.  

There was also received an August 1993 statement by Daniel S. 
Rowe, M.D., reflecting that the veteran had been referred to 
his office for evaluation and treatment of chronic back and 
leg pain.  The initial evaluation had been performed in May 
1992.  

The regional office later received a report of the veteran's 
hospitalization at the Good Samaritan Hospital in February 
1991, when a lumbar diskectomy at L5 - S1 was performed.  
There was also received a copy of the August 1993 statement 
by Dr. Rowe.  

Subsequent to the June 1994 Board decision the veteran was 
afforded a VA examination for aid and attendance purposes in 
September 1994, when the diagnoses included low back 
syndrome, status post laminectomy with marked degenerative 
osteoarthritis, and degenerative disc disease.  

There was later received a July 1998 statement by Cliff 
Thompson, M.D., reflecting that he had seen the veteran 
initially in August 1997 for rectal pain and chronic 
epididymitis.  Surgery was performed for the genitourinary 
condition.  When the veteran was seen later in November 1997, 
he complained of continuing back pain.  

There was also received an April 1998 report by the Samaritan 
Hospital reflecting treatment of the veteran in April 1998 
for back pain.  

The regional office also received a June 1998 statement by 
Dr. Wright indicating that the veteran continued to have back 
pain.  

The veteran was afforded a VA genitourinary examination in 
October 1998.  His complaints included right scrotal pain and 
right low back pain.  The assessments included chronic back 
pain.  

Although there has been new evidence submitted since the June 
1994 Board decision denying entitlement to service connection 
for a back disability, the evidence is not material to the 
question at issue since it does not tend to establish the 
presence of a chronic back disability during the veteran's 
active military service or, in the case of degenerative 
arthritis, within one year after the veteran's release from 
active duty.  It also is not pertinent to the question of 
nexus between the current problems and service.  The evidence 
that has been received since the July 1994 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  The Board 
accordingly concludes that the additional evidence submitted 
since the June 1994 Board decision is not new and material, 
and is insufficient to reopen the veteran's claim for 
entitlement to service connection for a back disability.  38 
U.S.C.A. §§ 5107, 5108; 38 C.F.R. § 3.156.  Thus, the June 
1994 Board decision is final.  38 U.S.C.A. § 7104(b).  

II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claims of Entitlement to Service Connection for a 
Jaw Disability or a Lung Disability

In a March 1989 rating action the regional office denied 
entitlement to service connection for a jaw disability 
(classified as neuralgia of the fifth cranial nerve).  The 
veteran was duly notified of that decision and did not submit 
an appeal.  In a June 1991 rating action the regional office 
denied entitlement to service connection for a lung 
disability.  The veteran was also notified of that decision, 
and did not submit an appeal.  In July 1996 he submitted 
additional information for the purpose of reopening his 
claims, and in a May 1997 rating action it was held that the 
additional information was not new and material, and was 
insufficient to reopen the claims.  The veteran appealed from 
that decision.  

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  The definition of new and material evidence has been 
previously set forth in the discussion pertaining to the 
veteran's claims for service connection for psychiatric and 
back disabilities.  

The evidence of record at the time of the March 1989 rating 
action included the veteran's service medical records, which 
reflect that he was hospitalized in February 1955 after 
having a number of teeth extracted.  He had been suffering 
from extreme pain due to the surgery.  The sutures were 
removed the following morning.  That afforded him additional 
relief.  He progressed satisfactorily and was discharged from 
the hospital.  The final diagnosis was neuralgia of the 
second division of the fifth cranial nerve, bilaterally, 
postoperative.  His condition on discharge was described as 
satisfactory.  He was returned to duty.  

The remainder of the veteran's service medical records, 
including the report of his physical examination for 
separation from service in July 1957, do not reflect any 
complaints or findings regarding his jaws.  On the physical 
examination for separation from service, clinical evaluation 
of the head and face was described as normal.  

When the veteran was hospitalized by the VA during November 
1967; there was no reference to a jaw disability.  In the 
reports by Dr. McGill in January 1969 and Dr. Spadoni in June 
1969, there was no reference to a jaw disability.  

When the veteran was examined by the VA in July 1969 it was 
indicated that there was no significant abnormality of the 
head or face.  There was no diagnosis of a jaw disability.  

When the veteran was examined by the VA in February 1971 it 
was indicated that there were no abnormalities involving the 
head or face.  

In the May 1987 statement by Dr. Begley there was no 
reference to a jaw disability.  The 1988 records from the 
Lexington Clinic refer to a motor vehicle accident in the 
1950s causing injuries including a fractured jaw.  

In February 1989 the veteran submitted his initial claim for 
service connection for a jaw disability, described as 
neuralgia of the second division of the fifth cranial nerve.  

When the veteran was examined by the VA in October 1988 he 
reported having had a broken jaw.  On examination cranial 
nerves II through XII were grossly intact.  There was no 
diagnosis of a jaw or a neurological disability.  

Subsequent to the March 1989 rating action the regional 
office received the VA hospitalization reports reflecting 
treatment of the veteran in September 1964 and November 1965 
for gastrointestinal problems.  The hospital reports do not 
contain any reference to a jaw disability.  

The May 1993 statement by Dr. Leger and the May 1992 
statement by Dr. Wright also do not reflect a jaw disability.  
The August 1993 statement by Dr. Rowe refers to chronic back 
and leg pain.  

When the veteran was afforded a VA examination for aid and 
attendance purposes in September 1994 the findings and 
diagnoses did not include a jaw disability.  

The July 1998 statement by Dr. Thompson and the June 1998 
statement by Dr. Wright do not refer to a jaw disability.  

When the veteran was afforded the VA genitourinary 
examination in October 1998 there was no reference to a jaw 
disability.  

The additional information submitted since the March 1989 
rating action regarding the veteran's claim for service 
connection for a jaw disability does not establish the 
presence of such a disability, or the incurrence of any 
pertinent chronic disability in service.  Therefore, it is 
clear that it is not new and material.  Accordingly, the 
veteran's claim for service connection for that condition is 
not reopened, and the March 1989 rating action denying 
entitlement to service connection for a jaw condition is 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 
20.302.  

With regard to the veteran's claim for service connection for 
a lung disorder, the evidence of record at the time of the 
June 1991 rating action included his service medical records, 
which do not reflect any complaints or findings regarding a 
lung disability.  

When the veteran was hospitalized by the VA during November 
1967 it was indicated that he had had an injury at work, and 
four weeks later had been hospitalized because a chest X-ray 
study reportedly had shown a collapsed lung and an enlarged 
heart.  Later he had problems including dyspnea on exertion.  
While hospitalized a chest X-ray study was within normal 
limits.  A diagnosis of a lung condition was not made.  

The January 1969 statement by Dr. McGill and the June 1969 
statement by Dr. Spadoni do not refer to a lung condition.  

When the veteran was examined by the VA in July 1969 physical 
examination of the respiratory system showed no significant 
abnormality.  A chest X-ray study showed a small rounded 
calcific deposit within the right lower lung field.  There 
was slight accentuation of the bronchovesicular markings 
within both lower lung fields.  The lung fields were 
otherwise essentially clear.  A diagnosis of a lung disorder 
was not made.  

When the veteran was examined by the VA in February 1971, the 
chest expanded equally with respiration.  No rales were 
noted.  No cough was present.  Percussion of the chest was 
normal.  An X-ray study of the chest was normal.  The 
diagnoses did not include a lung disability.  

In his May 1987 statement Dr. Begley indicated that the 
veteran had been treated for years for multiple problems.  He 
stated that, among other things, the veteran had emphysema 
and was unable to exert himself because of shortness of 
breath.  

The 1988 records from the Lexington Clinic reflect that when 
he was seen in March 1988 the chest was clear to auscultation 
and percussion.  

When the veteran was examined by the VA in October 1988 the 
lungs were clear to auscultation bilaterally.  There was 
general chest discomfort.  There was good excursion 
bilaterally.  A chest X-ray study showed blunting of the left 
costophrenic angle and poor delineation of the hemidiaphragm 
at that level.  

The evidence that has been added to the record since the June 
1991 rating action includes the reports of hospitalization of 
the veteran by the VA in September 1964 and November 1965 for 
gastrointestinal problems.  

The report by the university medical center reflecting the 
veteran's hospitalization in February and March 1993 for an 
anterior myocardial infarction reflects discharge diagnoses, 
including pneumonia secondary to influenza.  

The May 1993 statement by Dr. Leger and May 1992 statement by 
Dr. Wright do not refer to lung problems.  

When the veteran was examined for aid and attendance benefits 
in September 1994 his chest was clear to auscultation and 
percussion.  The diagnoses did not include a lung disorder.  

In his July 1998 statement Dr. Thompson referred to 
genitourinary problems and back pain, but did not mention a 
lung disorder.  

In the June 1998 statement by Dr. Wright reference was made 
to genitourinary and gastrointestinal problems, as well as a 
back problem.  There was no reference to a lung condition.  

When the veteran was afforded the VA genitourinary 
examination in October 1998 he reported a history of 
cardiovascular problems, chronic back pain, and genitourinary 
problems.  There was no reference to a lung disorder.  

The evidence that has been received since the June 1991 
rating action denying entitlement to service connection for a 
lung disability is not considered to be material to the 
question at issue.  It consists of recent medical reports, 
but does not indicate that he has any respiratory disability 
which can be related back to his military service.  The 
evidence that has been received since that rating action is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  The veteran's claim 
for service connection for a lung disorder is not reopened, 
and the June 1991 rating action denying entitlement to 
service connection for that condition is final.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.  


ORDER

New and material evidence has not been submitted to reopen 
claims of entitlement to service connection for a back 
disability, lung disability, jaw disability, and nervous 
disability.  The appeal for service connection for those 
conditions is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

